Citation Nr: 0327276	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for cancer of the sinuses 
claimed as a result of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, with additional prior active duty totaling 4 years and 
10 months.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO.  



REMAND

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam, and his awards include the Combat 
Infantry Badge.  Therefore, he shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  

Further, if the veteran has a disease listed at 38 C.F.R. 
§ 3.309(e), and such disease has become manifest to a degree 
of 10 percent or more at any time after service, service 
connection may be established, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii),  3.309(e) (2003).  

A review of the private medical records in the claims file 
indicates that, in 1999, the veteran was diagnosed with 
basaloid squamous cell carcinoma of the right nasopharynx 
with extension into the right ethmoid and right sphenoid 
sinuses.  He subsequently underwent craniofacial surgery to 
remove the tumor.  

In a July 2002 rating decision, the RO denied the veteran's 
claim of service connection for cancer of the sinuses, on the 
basis that it was not a presumptive condition associated with 
exposure to an herbicide under 38 C.F.R. 
§§ 3.307(a), 3.309(e) (2003).  

The veteran argued, in a statement dated in September 2002, 
that his cancer is a form of respiratory cancer and, as such, 
should be treated as one of the presumptive conditions.  
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) are listed as diseases associated with exposure to 
certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2003).  

The veteran also asserted, in a statement dated in August 
2002, that Dr. Carrau, his private physician, indicated to 
him that it was possible his cancer was due to exposure to 
Agent Orange.  The claims file contains the veteran's medical 
treatment records from Dr. Carrau; however, these records do 
not address the etiology of the veteran's cancer.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994);  Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  

Thus, establishing service connection by presumption is not 
the sole method for showing causation.  The veteran may 
furnish competent medical evidence, such as reports or 
statements from his private physician, of a nexus between his 
cancer of the sinuses and his military service.  

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine the nature and likely etiology of 
the veteran's cancer of the sinuses and to render an opinion 
as to whether the veteran's type of cancer (basaloid squamous 
cell carcinoma of the right nasopharynx with extension into 
the right ethmoid and right sphenoid sinuses) is a form of 
respiratory cancer as contemplated under 38 C.F.R. 
§§ 3.307(a), 3.309(e) (2003).  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for cancer of the sinuses, and as the 
medical evidence of record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

Additionally, the veteran should be notified that he should 
submit any further evidence from Dr. Carrau or other 
physician, regarding the etiology of his cancer, to support 
his service connection claim.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

A review of the record on appeal shows that in a March 2002 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by May 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of the finding of the 
Court in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

In light of the VA's duty to assist, the Board notes that the 
RO, in May 2002, requested medical records from The Regional 
Cancer Center, however, there has been no clear response to 
that request, and the veteran was not apprised of that fact.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain all treatment records 
dated from 1974 to the present from The 
Regional Cancer Center, which have not 
already been received.  The veteran's 
signed April 2002 authorization is of 
record.  

2.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
service-connection for cancer of the 
sinuses.  Specifically, the RO should 
notify the veteran that he should submit 
any further evidence, such as reports or 
statements from Dr. Carrau or other 
private physicians, regarding the 
etiology of his sinus cancer.  All VCAA 
notice obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO should arrange for the veteran 
to undergo a VA examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should render an opinion on whether the 
veteran's cancer of the sinuses is a form 
of respiratory cancer.  The examiner 
should also furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current disability 
manifested by cancer of the sinuses that 
was caused or aggravated by exposure to 
Agent Orange, or otherwise related to the 
veteran's period of service.  Complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection of cancer of the 
sinuses, on both a direct basis and a 
presumptive basis.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L.WILKINS
	Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)  .



